Citation Nr: 0620215	
Decision Date: 07/12/06    Archive Date: 07/21/06	

DOCKET NO.  03-26 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO granted service 
connection (and a 10 percent evaluation) for post-traumatic 
stress disorder, effective from May 31, 2002, the date of 
receipt of the veteran's claim.  In a subsequent rating 
decision of August 2003, the RO increased the veteran's 
previous 10 percent evaluation for post-traumatic stress 
disorder to 50 percent, once again, effective from May 31, 
2002.

In August 2005, the veteran's case was remanded to the RO for 
additional development.  In a rating decision of November 
2005, the RO increased the veteran's previous 50 percent 
evaluation for post-traumatic stress disorder to 70 percent, 
once again, effective from May 31, 2002, the date of receipt 
of the veteran's claim.  The case is now, once more, before 
the Board for appellate review.

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).

In the present case, a review of the record discloses that, 
prior to the initial rating decision in December 2002 which 
granted service connection (and a 10 percent evaluation), the 
veteran was, in fact, provided proper VCAA notice.  That 
correspondence, however, (in June 2002) provided notice only 
as to the requirements for establishing service connection, 
and not an increased rating.  While in correspondence of 
August 2005, the veteran was informed that he was being 
provided an "enclosure" informing him of "what the evidence 
must show" in order to succeed on his claim, no such 
"enclosure" was, apparently, ever provided.  Significantly, 
while in a Supplemental Statement of the Case in December 
2005, the veteran was, in fact, furnished the appropriate 
schedular criteria for the award of an increased rating, such 
a "post-decisional communication" does not constitute VCAA-
complying notice.  See Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).  Accordingly, the case must be 
REMANDED for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include an explanation as to the 
type of evidence needed to establish both a disability rating 
and an appropriate effective date.  See Dingess, supra; see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the issue of an 
increased rating for post-traumatic 
stress disorder.  The notice should 
include an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date of any increase for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2005, the date of 
the last treatment records in the file, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for an increased rating for service-
connected post-traumatic stress disorder.  
Should the benefit sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



